IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                          United States Court of Appeals
                                                                   Fifth Circuit

                                No. 05-10372                    F I L E D
                              Summary Calendar                 September 6, 2007

                                                            Charles R. Fulbruge III
J.B. STELL GAINES, SR                                               Clerk

                                           Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                           Respondent-Appellee


                Appeal from the United States District Court
                     for the Northern District of Texas
                         USDC No. 3:04-CV-2240-P


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.

PER CURIAM:*
      J. B. Stell Gaines, Sr., Texas prisoner # 843480, appeals from the district
court’s dismissal as frivolous of his petition invoking 28 U.S.C. § 2241. See 28
U.S.C. § 1915A. The district court recharacterized it as a petition for mandamus
because Gaines was requesting that the district court issue an order directing
the state courts in the performance of their duties. Because Gaines did not



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-10372

challenge the manner in which his sentence was being executed, the district
court did not err in recharacterizing Gaines’s § 2241 petition as a petition for
mandamus. See Warren v. Miles, 230 F.3d 688, 694 (5th Cir. 2000) (“Section
2241 . . . is the proper habeas remedy for challenging the execution of a
sentence.”). Nor did the district court err in then dismissing it. See Moye v.
Clerk, De Kalb County Superior Court, 474 F.2d 1275, 1275-76 (5th Cir. 1973)
(“[A] federal court lacks the general power to issue writs of mandamus to direct
state courts and their judicial officers in the performance of their duties where
mandamus is the only relief sought.”). Gaines also argues that under Castro v.
United States, 540 U.S. 375 (2003), the district court was required to notify him
before recharacterizing his petition. Gaines’s reliance on Castro is misplaced,
as Castro imposes a notice requirement “when a court recharacterizes a pro se
litigant’s motion as a first § 2255 motion.” Castro, 540 U.S. at 383.
      Gaines’s challenge to the district court’s use of the PLRA’s standard of
review is unavailing. 28 U.S.C. § 1915A.
      Gaines does not need a COA to appeal from the denial of either a 28 U.S.C.
§ 2241 petition or a petition for mandamus. See Jeffers v. Chandler, 253 F.3d
827, 830 (5th Cir. 2001); § 2253(c)(1). Gaines’s request for a COA is therefore
DENIED as unnecessary.
      AFFIRMED.




                                       2